Opinion issued May 25, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00082–CV




UNITED STATES TRUSTEE JASON R. SEARCY, ON BEHALF OF THE
BANKRUPTCY ESTATE OF JERRY DON CALICUTT, JR., Appellant

V.

LARRY RAMING; CHARLES T. PHILLIPS; BOOTS & COOTS
INTERNATIONAL WELL CONTROL, INC.; IWC SERVICES, INC.;
HELL FIGHTERS, INC.; BUCKINGHAM FUNDING CORPORATION;
BUCKINGHAM CAPITAL CORPORATION; L.H. RAMMING AND
FAMILY PARTNERSHIP, LTD.; AND EMERGENCY RESOURCES
INTERNATIONAL, INC., Appellees




On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 1999-49266B




MEMORANDUM OPINIONAppellant United States Trustee Jason R. Searcy, On Behalf of the Bankruptcy
Estate of Jerry Don Calicutt, Jr. has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland.